Title: From Alexander Hamilton to James McHenry, 31 May 1800
From: Hamilton, Alexander
To: McHenry, James

Camp Scotch Plains [New Jersey]May 31st. 1800
Sir: 
In a late letter you informed me that a list of recent promotions was making out, and would speedily be transmitted. It has not yet been received. I am anxious to have it soon as the day appointed for disbanding the troops is near at hand. Will you be pleased to send it, if possible, by Tuesday next, addressed to me at N York for which place I shall set out tomorrow.
S of War

